                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


                                                        )
        In re:                                          )     Case No. 21-40083-tjt
                                                        )
        LOVES FURNITURE, INC.                           )     Chapter 11
        d/b/a LOVES FURNITURE AND                       )
        MATTRESSES,                                     )
        a Delaware corporation,                         )     Hon. Thomas J. Tucker
                                                        )
                      Debtor.                           )



                                     CERTIFICATE OF SERVICE
               I hereby certify that on May 27, 2021, I caused a copy of the Notice of Third
        Monthly Fee Statement of Foley & Lardner LLP for Interim Compensation For
        Services Rendered and Reimbursement of Expenses as Counsel to the Official
        Committee of Unsecured Creditors for the Period of April 1, 2021 through
        April 30, 2021 and the Third Monthly Fee Statement of Foley & Lardner LLP for
        Interim Compensation For Services Rendered and Reimbursement of Expenses as
        Counsel to the Official Committee of Unsecured Creditors for the Period of April 1,
        2021 through April 30, 2021 (the “Monthly Fee Statement”) to be filed with the
        Court’s ECF system, which will send a copy of the Monthly Fee Statement to all
        parties of record.

          Dated: May 27, 2021                     Respectfully Submitted,

                                                  FOLEY & LARDNER LLP

                                                  By: /s/ John A. Simon
                                                  Ann Marie Uetz (P48922)
                                                  John A. Simon (P61866)
                                                  Tamar N. Dolcourt (P73425)
                                                  500 Woodward Ave., Ste. 2700
                                                  Detroit, MI 48226


4842-0003-6332.1
            21-40083-tjt   Doc 450   Filed 05/27/21   Entered 05/27/21 12:14:15   Page 1 of 2
                                                  Tel: (313) 234-7100
                                                  auetz@foley.com
                                                  jsimon@foley.com
                                                  tdolcourt@foley.com


                                                      -and-

                                                      Michael J. Small (IL Bar No. 6207645)
                                                      321 N. Clark Street, Suite 3000
                                                      Chicago, IL 60654
                                                      (312) 832-5832
                                                      msmall@foley.com

                                                      Counsel to The Official Committee of
                                                      Unsecured Creditors of Loves
                                                      Furniture, Inc. d/b/a Loves Furniture
                                                      and Mattresses




4842-0003-6332.1
            21-40083-tjt   Doc 450   Filed 05/27/21     Entered 05/27/21 12:14:15   Page 2 of 2
